                         Case 2:21-cv-00439-JAD-NJK Document 1 Filed 03/17/21 Page 1 of 4




                     1   Kirsten A. Milton
                         Nevada State Bar No. 14401
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: kirsten.milton@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Wyndham Vacation Ownership, Inc.

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                10
                11       ROBERT GARIBAY, on behalf of himself
                         and all others similarly situated,
                12                                                         Case No.
                                       Plaintiff,
                13
                                 vs.
                14
                         WYNDHAM VACATION OWNERSHIP                        NOTICE TO FEDERAL COURT OF
                15       INC.; and DOES I through 50, inclusive,           REMOVAL OF CIVIL ACTION FROM
                                                                           STATE COURT
                16                     Defendants.
                17
                                Pursuant to 28 U.S.C. § 1332(a), Defendant Wyndham Vacation Ownership, Inc.
                18
                         (incorrectly identified as “Wyndham Vacation Ownership Inc.”) (“Defendant”) hereby notifies
                19
                         the Court of the removal of ROBERT GARIBAY, on behalf of himself and all others similarly
                20
                         situated, v. WYNDHAM VACATION OWNERSHIP INC.; and DOES I through 50, inclusive, Case
                21
                         No. A-21-829354-C, which was filed in the Eighth Judicial District Court in Clark County,
                22
                         Nevada. In support of said removal, Defendant states as follows:
                23
                                1.     On February 11, 2021, an action was commenced in the Eighth Judicial District
                24
                         Court of Clark County, Nevada, entitled ROBERT GARIBAY, on behalf of himself and all others
                25
                         similarly situated, v. WYNDHAM VACATION OWNERSHIP INC.; and DOES I through 50,
                26
                         inclusive. A copy of the Complaint is attached hereto as Exhibit 1.
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:21-cv-00439-JAD-NJK Document 1 Filed 03/17/21 Page 2 of 4




                     1          2.      On February 25, 2021, Defendant was served with a copy of the Complaint and a

                     2   Summons issued by the State Court on or about February 19, 2021. A copy of the Summons is

                     3   attached hereto as Exhibit 2.

                     4          3.      No further proceedings have been had in this matter in the State Court.

                     5          4.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it has been

                     6   filed within thirty (30) days of February 25, 2021, the first date on which Defendant received any

                     7   pleadings setting forth the claims for relief upon which the civil action is based.

                     8          5.      This action is a civil action of which this Court has original jurisdiction pursuant to

                     9   28 U.S.C. § 1332, diversity jurisdiction.

                10              6.      Plaintiff is a citizen of the State of Nevada. Exhibit 1, ¶ 4.

                11              7.      For the purpose of determining diversity of citizenship, a corporation is a citizen

                12       both of its state of incorporation and the state “where it has its principal place of business.” 28

                13       U.S.C. § 1332(c)(1). A corporation’s “principal place of business” is defined as “the place where

                14       the corporation’s high level officers direct, control, and coordinate the corporation’s activities.”

                15       3123 SMB LLC v. Horn, 880 F.3d 461, 463 (9th Cir. 2018) (citing Hertz Corp. v. Friend, 559

                16       U.S. 77, 80 (2010)).

                17              8.      Wyndham Vacation Ownership, Inc. is incorporated in Delaware and its principal

                18       place of business is in Orlando, Florida. Exhibit 3.

                19              9.      As such, there is now and there was at the time of the commencement of this

                20       action, complete diversity between Plaintiff and Defendant.

                21              10.     Plaintiff’s Complaint alleges two (2) causes of action for failure to pay wages for

                22       rest periods in violation of Nevada law, and for waiting time penalties under Nevada law.

                23       Plaintiff is seeking damages in the form of payment of minimum wages, waiting time penalties,

                24       attorney’s fees and costs (which are expressly permitted by Nev. Const. Art. 15, Sec. 16(A), and

                25       Nev. Rev. Stat. § 608.140), and punitive damages pursuant to N.R.S. 42.005 to punish Defendant.

                26       Plaintiff has filed his Complaint as a class action under Nevada law, seeking relief on behalf of

                27       himself and all others similarly situated. Plaintiff alleges damages in excess of $15,000. Exhibit

                28       1, ¶ 1. Further, Nev. Rev. Stat. § 608.140, the basis on which Plaintiff seeks attorney’s fees,

Jackson Lewis P.C.
                                                                           2
    Las Vegas
                         Case 2:21-cv-00439-JAD-NJK Document 1 Filed 03/17/21 Page 3 of 4




                     1   provides that an award of attorney’s fees is mandatory should Plaintiff prevail, which mandates

                     2   inclusion of such fees in determining the amount in controversy. See Fritsch v. Swift Transp. Co.

                     3   of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018) (“a court must include future attorneys’ fees

                     4   recoverable by statute or contract when assessing whether the amount-in-controversy requirement

                     5   is met.”)    Based on an analysis of the allegations in the Complaint, and the likely attorney’s fees

                     6   Plaintiff will incur to litigate this matter, Plaintiff’s potential attorney’s fees award is likely in

                     7   excess of $75,000.00, independent of his general, special, and punitive damages.

                     8          11.      Therefore, this Court has original jurisdiction over the subject matter of this action

                     9   under the provisions of 28 U.S.C § 1332(a) in that there is complete diversity between the parties

                10       and more than $75,000 in controversy exclusive of interest and costs. Pursuant to 28 U.S.C §

                11       1441, Defendant is therefore entitled to remove this action to this Court.

                12              12.      A true and correct copy of this Notice of Removal is being filed this date with the

                13       Clerk of the Eighth Judicial District Court of the State of Nevada.

                14              WHEREFORE, Defendant prays that the above-referenced action now pending in the

                15       Eighth Judicial District Court of the State of Nevada in and for the County of Clark be removed

                16       therefrom to this Court.

                17              Dated this 17th day of March, 2021.

                18                                                             JACKSON LEWIS P.C.

                19
                20                                                             /s/ Daniel I. Aquino
                                                                               Kirsten A. Milton, Bar #14401
                21                                                             Daniel I. Aquino, Bar #12682
                                                                               300 S. Fourth Street, Suite 900
                22                                                             Las Vegas, Nevada 89101

                23                                                             Attorneys for Defendant

                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           3
    Las Vegas
                         Case 2:21-cv-00439-JAD-NJK Document 1 Filed 03/17/21 Page 4 of 4




                     1                                  CERTIFICATE OF SERVICE

                     2            I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 17th
                     3   day of March, 2021, I caused to be served via this Court’s electronic filing system, a true and
                     4   correct copy of the above foregoing NOTICE TO FEDERAL COURT OF REMOVAL OF
                     5   CIVIL ACTION FROM STATE COURT properly addressed to the following:
                     6   Mark R. Thierman
                         Joshua D. Buck
                     7   Leah L. Jones
                         Joshua R. Hendrickson
                     8   THIERMAN BUCK LLP
                         7287 Lakeside Drive
                     9   Reno, Nevada 89511
                10
                         Christian Gabroy
                11       Kaine Messer
                         GABROY LAW OFFICES
                12       170 South Green Valley Parkway, Suite 280
                         Henderson, Nevada 89012
                13
                         Attorneys for Plaintiff
                14
                15                                                         /s/ Kelley Chandler
                                                                           Employee of Jackson Lewis P.C.
                16
                17
                18       4837-2034-1472, v. 2


                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                       4
    Las Vegas
